Exhibit No. 21 Subsidiaries of the Registrant The following is a complete and accurate list of all subsidiaries of the Company, the state or other jurisdiction of their incorporation or organization and other names, if any, under which they conduct business. Name of Entity State or Other Jurisdiction of Incorporation or Organization Other Names Under Which It Conducts Business Juhl Energy Services, Inc. (f/k/a DanMar & Associates, Inc.) Minnesota None Juhl Energy Development, Inc. Minnesota None Next Generation Power Systems, Inc. Juhl Wind Asset Investment, Inc. (f/k/a Juhl Wind Project Lending, Inc.) South Dakota Minnesota None None The following entity is a wholly-owned subsidiary of Juhl Energy Development, Inc.: Community Wind Development Group LLC, a limited liability company organized under the laws of Minnesota
